Title: Abigail Adams to Mary Smith Cranch, 4 October 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Richmond Hill october 4th 1789
          my dear sister
        
        I wrote you a Letter last week, but as it did not get to the Post office, I have detaind it with an intention of sending you one of a later date. I believe I have received all your Letters. your last was dated Sepbr 8th I have not written to any of my Friends so often as I ought to. you know very well that when a person is fixed to any particular spot, that very few subjects worth communicating can occur. as I have not been to any publick amusement, I cannot say any thing upon that score, but I can tell you something which may well excite your surprize. it is that I have cause every Sunday to regreet the loss of Parson Wibird, and that I should realy think it an entertainment to hear a discourse from him. do not however tell him so, but except three sermons which three NewEngland Clergymen have preachd to us, I have been most misirably off. Dr Rogers where we usually attend, has been unable to preach ever since I have been here and the pulpit has been supplied as they could procure Labourers—by Gentlemen who preach without Notes, all of whom are predestinarians and whose Noise & vehemence is to compensate for every other difficency to go to meeting & set an hours & half to hear a discourse the principals of which are so totally different from my own sentiments, that I cannot possibly believe them, is really doing penance. I have sometimes gone to St Pauls. there I find much more liberal discourses, but bred a desenter and approveing that mode of worship, I feel a reluctance at changing tho I would always go to church, if I resided where there was no other mode of worship. the Clergymen here I am told are so Rigid that their company is very little sought after. they never mix with their people as they do with us, and there is in there Air and countanances that solemn Phiz and gate which looks so like mummery that instead of Reverence they create disgust, and they address theirfoll Audience with so much self importance, and Priestly despotisim, that I am really surprizd at their having any men of sense and abilities for their hearers; I have seen but one exception to this character & that in a dr Lynd who is really the best & most liberal of the whole sett. we have in Massachusetts a sett of clergy that are an honour to Religion, to Learning, & to our country, and for whom I feel an increased esteem & veneration since my Residence in Newyork. I do not however mean by my remarks that they are not Religious moral men here. I never heard a Syllable to their injury, but they certainly are men of very mean capacities when compared to those of our state. there is no man of esteemed eminence amongst them even as a divine
        The adjournment of Congress leaves me a leisure which I most sincrely wish I could improve in visiting Braintree. if they had honestly adjournd to April, I say honestly for many of the southern members will not get here till then, I should not have hesitated in comeing on immediatly & spending the winter with my dear Friends in B. but it has been my Lot to be fetterd one way or an other. the liberality of Congress obliged me to remove most of my furniture so as to make it quite inconvenient for us to pass a part of our Time at our own Home, without being at a Considerable expence, and the prospect of a return in december very much discourages me in my progect. mr Adams’s close & unremitting attention to Buisness during Six months, has made a journey quite necessary for him, yet he will not go unless it is to his own Home. my son J Q A proposes returning this week to Boston & Brisler leaves me tomorrow. How the machine will get on without him I know not. I have offerd him what I esteem very liberal wages, & double what I can get others for,
        
        
         who would perform the mechanical part of Buisness as well perhaps as he but I know not where to find Honour Honesty integrity & attachment. he pleads the state of his family which I know it would be difficult to remove, but 200 dollars pr year are not so easily earned in massachusetts, and are really more than we can afford. he has it at his option to return if he cannot succeed at home. I do not wish my offer to be known, and I think he will find it difficult to support his Family when he once comes to stand upon his own legs for them; which he has never yet done. From six years trial of him I can give him the best of characters, and I never expect to find an other so particularly calculated for me and my Family his Errors are those of Judgment or rather the want of judgment and upon that Rock I am fearfull he will Split, when he comes to act for himself.—the Letter you mention for mr Bond was Sent directly to his Lodgings upon our receiving it.
        I hope the appointments in the judicial Line will give Satisfaction, notwithstanding some dissapointments. if I may judge by the News papers, there is no state in the union where there are so many grumblers as in our own. it has been my Lot in Life to spend a large portion of it in publick Life, but I can truly say the pleasentest part of it was spent at the foot of pens Hill in that Humble cottage when my good Gentleman was a practitioner at the Bar, earnt his money, during the week, & at the end of it poured it all into my Lap to use or what could be Spaired to lay by. nobody then grudgd us our living, & 25 years such practise would have given us a very different Property from what we now possess. it might not have given us the 2d Rank in the united states, nor the satisfaction of reflecting by what means & whose exertions these states have arrived at that degree of Liberty Safety & independance which they now enjoy. if the united states had chosen to the vice P.s Chair a man wavering in his opinions, or one who sought the popular applause of the multitude, this very constitution would have had its death wound during this first six months of its existance. on several of the most trying occasions it has fallen to this dangerous vice, to give the casting vote for its Life—there are several members of the House & some of the S——e who are to say no worse wild as—Bedlammites but hush—I am speaking treason. do not you betray me
        Remember me kindly to all inquiring Friends—and believe me my dear sister / Yours most / affectionatly
        A Adams
       